By the Court.
The evidence did not show that any offence, under Si. 1865, c. 277,* had been committed by the defendant. *248It was not proved that the place kept by him was licensed, under Gen. Sts. c. 88, § 69 for the purpose of being used for hire, gain or reward, for the playing of the game of billiards for amusement. The statute was intended to apply only to places so licensed, as is shown by the act passed in 1866, c. 252, which is in pari materia, and was designed to supply a defect in the statute of the preceding year by imposing a penalty for “ excluding ” persons from a public place of amusement, or for restricting them in its use, or making any discriminations or distinctions among visitors for any insufficient cause, as well as on account of color or race. This last enactment is in terms limited to public places of amusement “ licensed under the laws of this commonwealth.”
Besides ; it cannot be supposed, in the absence of any explicit provision, that it was the intent of the legislature to prescribe the manner in which persons should use their own premises, or permit others to use them, if they did not carry on therein an occupation or business, or suffer other persons to appropriate them to a purpose, which required a license in order to render such an appropriation lawful. Exceptions sustained.

 The St. of 1865, c. 277, on which this complaint was founded, is as follows:
“ Section 1. No distinction, discrimination or restriction on account of color or race shall be lawful in any licensed inn, in any public place of amusement, public conveyance or public meeting in this commonwealth.
“ Section 2. Any person offending against the provisions of this act shall be punished by a fine not exceeding fifty dollars.”